Title: To James Madison from Tench Coxe, 3 April 1801
From: Coxe, Tench
To: Madison, James


Dear Sir
Lancaster Pennsa. April 3rd. 1801
I have this evening a letter from Mr. Beckley in which he communicates to me the information, that the office of Supervisor of the Revenue of Pennsa. will probably be assigned to General Muhlenberg. There are I believe two offices in this state which will neat more than that—each I mean will. But from long observation and experience you may rely on my information, that to execute both of them well by one person, would be more easy than to perform well the duties of the office of Supervisor. It is, in this state, an office of extreme difficulty, and I am convinced that any gentleman beginning executive business with that office at a late time of life, will fail to do credit to the Presidents Administration & to himself. I advise therefore that Genl. M. be rather offered any office in the State. If any be thought of for me, I advise that he be offered it, rather than commit this arduous office of endless vigilance and exertion to a gentleman unaccustomed as he is to the fatigue duty of a difficult executive station. I do not know what offices are to be vacated, nor do I wish to excite or persuade to such measures, but if there are just causes to vacate the naval office, it is a very handsome object, which no man would refuse, which I would prefer to any other in America, and which Genl. Muhlenberg could fill well, and without any extreme exertion. If the collectorship of the customs is to be vacated, Genl. M. would find that a very profitable office and one of no difficulty, tho of great trust. It is the best in the Government within this state—but it is simple, limited to a single building to which the merchants must repair, and not to be pursued in every Township in the State, like the Office of Supervisor. From the year 1791 it has been found impossible to fill well the office of supervisor, and this gentleman will find it a scene of confusion, and relaxed discipline worse than the original difficulty of the business. In the states distilling from domestic materials, & having sugar refineries, auctions, carriages, and retailers there never were but three or four good supervisors out of 20, who have held the office. It is now much more complicated and extended than it was at first. As our vast tracts in Virga. Pennsa, New York, Vermont Maine, Kentucky, Tennessee, the Caras. & Georgia settle, the business will become more and more difficult and call for more discipline, and exertion. Be assured that if the Government does not place all the new appointments to that office in proper hands, it will be felt to the last hour of the Presidents first term. I cannot be too emphatic on this point, considering what I have seen, and believe upon the subject. I believe the supervisorship of Pennsa. more difficult than that of any state in the Union, and more so than the superintending office of the Commissioner of the Revenue.
You will not suppose that I am an enemy to Genl. Muhlenberg, or doubt his pretensions. I do not believe he has a more sincere friend, and I mention for him superior objects.
There is another point to be considered. If Genl. Muhlenberg is taken from the Senate of the United States, I am by no means certain we shall have a republican senate of Pennsa. to replace him with another republican. We may have a refusal of election upon some party views till the fedl. Senate has risen. Intrigue and indiscretion are working great evils in Pennsa. These things however we must see with temper and counteract with caution, firmness, and energy. I have found in office, that to be blameless and never to be weary of well doing, to qualify myself to do well, were the sources of comfort, and reputation. Mr. Jefferson’s administration may have every advantage secured to it by a proper selection, if the Senate do not thwart his nominations. It has been my calculation, that his enemies would try to negative his most efficient men, and leave him, as far as possible men of respectable name without qualifications for executive power. Tho they have passed your name, yet I perceive they have occasioned it to be believed, that they would not have passed Mr. Gallatin’s.
I have written to you, from real conviction, quite in confidence, yet my opinions will do no good if not known to the President, and to Mr. Gallatin, to whom you are at liberty to shew my letter. I hope the nature of the Office will be well considered. My ideas about it are fully known. I am, dear Sir, yr. respectf. &c. Servant
Tench Coxe
 

   
   RC (DLC). Docketed by JM.



   
   The switching of one vote by a Federalist in the state legislature had led to Peter Muhlenberg’s election to the Senate on 18 Feb. and opened a breach in the party between supporters of the Revolutionary hero and those of George Logan, the Republican Quaker famous for his self-appointed peace mission to France in 1798. On 30 June Muhlenberg resigned his Senate seat. The legislature having recessed, Governor McKean appointed Logan to the vacancy (Higginbotham, Keystone in the Democratic Arch, pp. 32–34).


